Citation Nr: 1643267	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-24 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:  Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  The record was left open for 30 days for the submission of additional evidence, although none was submitted.

Although additional evidence was received subsequent to the August 2012 statement of the case, the additional evidence, including additional VA treatment records, is cumulative and duplicative of that already of record.  The Board finds the additional evidence does not provide new insight into establishing that the Veteran's current bipolar disorder began in service.  Thus, a remand for a supplemental statement of the case is not necessary for this claim.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  A November 2007 Board decision denied service connection for a psychiatric disorder, to include bipolar disorder.

2.  Evidence added to the record since the November 2007 Board decision is cumulative or redundant of the evidence at the time of the prior final denial of the claim and does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include bipolar disorder.



CONCLUSIONS OF LAW

1.  The November 2007 Board decision, which denied service connection for a psychiatric disorder, to include bipolar disorder, is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria to reopen the claim of service connection for a psychiatric disorder, to include bipolar disorder, have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Psychiatric Disorder

By way of background, shortly after separation from service, the Veteran initially filed a November 1979 claim for a nervous disorder.  A January 1980 rating decision denied the claim as the condition was not shown by the evidence of record.  This decision was not appealed.  The Veteran's claim was subsequently denied by the RO in an October 2001 rating decision, which was appealed to the Board.

In a June 2004 decision, the Board reopened the Veteran's psychiatric claim due to the receipt of new and material evidence and remanded it for additional development, including a VA psychiatric examination.  The Veteran underwent such examination in August 2005.  Subsequently, the Board remanded the claim again in June 2006 for additional development, including an addendum VA opinion from the prior examiner.  A September 2006 opinion was received.  Subsequently, in a November 2007 Board decision, service connection for a psychiatric disorder, to include bipolar disorder, was denied.  The decision was final when mailed.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Subsequent to the November 2007 Board denial, the Veteran filed a December 2009 claim to reopen the issue of service connection for a psychiatric disability, to include bipolar disorder.  His December 2009 statement indicated while in service, he began a disabling pattern that continued to the present and that he has a mental illness.

Evidence pertaining to the Veteran's psychiatric claim received since the November 2007 Board decision includes a December 2009 statement in support, VA treatment notes from December 2009 to April 2010 indicating a reported history of depression and anxiety, a September 2012 substantive appeal which indicated a failure by VA to properly assist the Veteran, and an August 2016 hearing transcript in which the Veteran and his representative essentially claim that the Veteran was misdiagnosed while receiving medical care in 1979.

The Board finds this evidence is new because it was not previously before agency decisionmakers at the time of the November 2007 Board decision.  However, the Board finds that the newly-submitted evidence is not material because the evidence is either cumulative or redundant of the evidence previously before the Board.

The evidence includes treatment records indicating a history of psychiatric treatment, as well as lay evidence indicating that the Veteran's bipolar disorder began right after service and that the condition was misdiagnosed at that time.  Even presuming the credibility of the Veteran's statements as the Board must, his assertions of a previous misdiagnosis during his 1979 psychiatric treatment is redundant of his earlier assertions and was adequately considered and discussed in the November 2007 Board decision.

With regard to the additional VA treatment records received, the records indicate a history of depression and anxiety for which the Veteran has received treatment.  The records do not indicate any current psychiatric symptoms of depression, anxiety or bipolar disorder had their onset in service.  In a January 2010 VA treatment record, the Veteran reported that he began drinking alcohol at age 12 to improve his anxiety and that his anxiety worsened, along with his drinking in service.  He also reported his anxiety would worsen to the point of getting depressed, wherein he would feel hopeless, anhedonic, and that there was not much to live for.  These records discuss ongoing symptoms the Veteran experienced; however, they do not provide support that a psychiatric disorder had its onset during or was otherwise related to service.

In the September 2012 substantive appeal, the Veteran indicated VA failed to review the medical evidence submitted, failed to properly consider the evidence and failed in its duty to assist in the development of the claim.  While the Veteran alleges deficiencies by the VA in the development of his claim, he does not indicate the specific deficiencies or how VA failed to assist him.  It appears that VA has considered all of the evidence of record, including the medical evidence.  Additionally, a new VA examination or medical opinion is not necessary unless a previously denied claim is reopened due to the receipt of new and material evidence.  See 38 C.F.R. § 3.159(c)(4)

Furthermore, the Veteran was afforded an August 2016 Board hearing, in which he was able to testify about his contentions and any additional evidence submitted.  Additionally, the Board agreed at the hearing to have the record remain open for 30 days for the submission of additional evidence.  Therefore, the Board finds that VA did not fail to consider evidence or assist in developing the claim.

As noted above, the Veteran was afforded an August 2016 Board hearing.  He reported that he was hospitalized after service while in Miami, Florida.  He stated that his psychiatric symptoms began while in the Air Force and have continued since.  He noted that he believes that his diagnosis in 1979, immediately after service was a misdiagnosis and that his symptoms were actually reflective of the onset of bipolar disorder.  His representative indicated that a diagnosis given over a couple of days of treatment is not as accurate as a diagnosis that looks back at 30 years of medical records.

The Board acknowledges the logic of the Veteran's and his representative's arguments.  However, the August 2016 hearing testimony is not considered material, as it is cumulative of arguments presented previously which were discussed and considered by the Board in the November 2007 decision.  In that decision, the Board acknowledged the post-service 1979 treatment and diagnosis of inadequate and very severe personality disorder, alcoholism, and moderate to severe drug use.  The Board further discussed the June 2002 psychologist's statement, the August 2005 VA examination which followed the June 2004 Board remand, as well as the September 2006 VA addendum opinion.

The November 2007 Board decision relied in part on the September 2006 VA opinion which determined that it would be "pure surmise" to offer any opinion second guessing clinicians who saw the Veteran at that time and offered alternate diagnoses.  The examiner indicated such diagnoses were appropriate and available to be rendered at the time the Veteran was hospitalized in 1979 and those clinicians seeing the Veteran apparently did not feel that the diagnoses (including bipolar disorder) were appropriate to the Veteran's condition.  After the Board weighed the evidence in its November 2007 decision, it determined that the VA opinions of August 2005 and September 2006 held the greatest probative weight.  Thus, the contention of a misdiagnosis by a 1979 clinician, which was presented by the Veteran and his representative in the August 2016 hearing, was adequately acknowledged, discussed and considered by the Board in the November 2007 decision; thus, it is not new and material.

Therefore, the Board finds that the evidence received since the November 2007 Board decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claim, including establishing a nexus between service and a current psychiatric disorder.  38 C.F.R. § 3.156(a).  As the additional evidence submitted is not new and material, even when considering the low bar in Shade, reopening the Veteran's claim of service connection for a psychiatric disorder, to include bipolar disorder is not warranted.


ORDER

New and material evidence has not been presented, and the claim to reopen service connection for a psychiatric disorder, to include bipolar disorder, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


